Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sunwoo Lee on 06/15/2022.  Possible amendment was discussed in order to put the Application in a condition for allowance.  Claims 2-3, 7-8, 11-12 and 14-15 are cancelled. 

The new set of claims should be appeared as bellows:

1. (Currently Amended) A display device capable of discharging residual charges, the display device comprising: 
a display panel including a plurality of gate lines, a plurality of data lines and a plurality of pixels;
a timing controller configured to generate reference clocks and a start clock;
a gate driver including: 
a level shifter configured to receive the reference clocks and the start clock from the timing controller to generates gate clocks; and 
a gate in panel (GIP) unit configured to generate gate pulses based on the gate clocks output from the level shifter, and to output the gate pulses to the plurality of gate lines;
a power supply configured to generate power required for operation of the display panel;
a boost converter configured to supply an output voltage of a level higher than a level of an input voltage of the power generated from the power supply; 
a discharging circuitry connected to and disposed between the level shifter and the boost converter to discharge charges remaining in the level shifter to a ground when the display panel is powered off,
wherein the discharging circuitry includes:
a resistor connected to a connection point between the level shifter and the boost converter; and
a thin-film transistor having a drain terminal connected to the resistor and a source terminal connected to the ground, and
wherein, when the display panel is powered off, a discharging control signal is supplied to a gate terminal of the thin-film transistor such that the thin-film transistor is turned on, and thus a gate high voltage signal from the level shifter is discharged to the ground through the resistor, the drain terminal and the source terminal. 
 
2-3. (Canceled)

4. (Currently Amended) -The display device of claim 1 [[

5. (Currently Amended) The display device of claim 1 [[

6. (Currently Amended) A display device capable of discharging residual charges, the display device comprising: 
a display panel including a plurality of gate lines, a plurality of data lines and a plurality of pixels;
a gate driver configured to output a gate signal to the plurality of gate lines;
a power supply configured to generate power required for an operation of the display panel;
a boost converter configured to supply an output voltage of a level higher than a level of an input voltage of the power generated from the power supply; 
a discharging circuitry connected to and disposed between the gate driver and the boost converter to discharge charges remaining in the gate driver to a ground when the display panel is powered off,
wherein the discharging circuitry includes:
a resistor connected to a connection point between the level shifter and the boost converter; and
a thin-film transistor having a drain terminal connected to the resistor and a source terminal connected to the ground, and
wherein, when the display panel is powered off, a discharging control signal is supplied to a gate terminal of the thin-film transistor such that the thin-film transistor is turned on, and thus a gate high voltage signal from the level shifter is discharged to the ground through the resistor, the drain terminal and the source terminal.

7-8. (Canceled)

9. (Currently Amended) The display device of claim 6 [[

10. (Currently Amended) A display device capable of discharging residual charges, the display device comprising: 
a display panel including a plurality of gate lines, a plurality of data lines, and a plurality of pixels;
a gate driver configured to output a gate signal to the plurality of gate lines;
a data driver configured to output a data signal to the plurality of data lines;
a power supply configured to generate power required for an operation of the display panel;
a buck converter configured to supply an output voltage of a level lower than a level of an input voltage of the power generated from the power supply; 
a discharging circuitry connected to and disposed between the buck converter and the data driver to discharge charges remaining in the data driver to a ground when the display panel is powered off,
wherein the discharging circuitry includes: 
a resistor connected to a connection point between the data driver and the buck converter; and 
a thin-film transistor having a drain terminal connected to the resistor and a source terminal connected to the ground, and
wherein, when the display panel is powered off, a discharging control signal is applied to a gate terminal of the thin-film transistor such that the thin-film transistor is turned on, and thus residual charges from the data driver are discharged to the ground through the resistor, the drain terminal, and the source terminal.

11-12. (Canceled)

13. (Currently amended) A display device capable of discharging residual charges, the display device comprising: 
a display panel including a plurality of gate lines, a plurality of data lines, and a plurality of pixels;
a gate driver configured to output a gate signal to the plurality of gate lines;
a data driver configured to output a data signal to the plurality of data lines;
a power supply configured to generate power required for an operation of the display panel;
a buck converter configured to supply an output voltage of a level lower than a level of an input voltage of the power generated from the power supply; 
a gamma voltage generator configured to: 
receive the output voltage from the buck converter to generate a gamma reference voltage;
divide the gamma reference voltage using a voltage dividing circuit to generate a gray level-based gamma compensation voltage; and 
supply the gray level-based gamma compensation voltage to the data driver; and
a discharging circuitry connected to and disposed between the buck converter and the gamma voltage generator to discharge charges remaining in the data driver and the gamma voltage generator to a ground when the display panel is powered off,
wherein the discharging circuitry includes: 
a resistor connected to a connection point between the gamma voltage generator and the buck converter; and
a thin-film transistor having a drain terminal connected to the resistor and a source terminal connected to the ground, and
wherein, when the display panel is powered off, a discharging control signal is applied to a gate terminal of the thin-film transistor such that the thin-film transistor is turned on, and thus residual charges from the data driver and the gamma voltage generator are discharged to the ground through the resistor, the drain terminal, and the source terminal.

14-15. (Canceled)


 Notice of Allowance

2.	Claims 1, 4-6, 9-10 and 13 are allowed.
 
Reasons for Allowance:
Regarding claim 1:
 
The closest art of record Jang (20160189624) discloses a display device capable of discharging residual charges ([0087]), the display device (see Fig.1) comprising: 
a display panel (150) including a plurality of gate lines , a plurality of data lines and a plurality of pixels (i.e. gate lines and data lines for pixels at the panel 150, see Fig. 1) ([0087-0088]); 
a timing controller (120) configured to generate reference clocks (GDC, DDC)  ([0087-0088]); 
a gate driver (130) including: a level shifter (gate driver 130include a level shifter) configured to receive the reference clocks and the start clock from the timing controller to generates gate clocks ([0033-0034]); and 
a gate in panel (GIP) unit configured to generate gate pulses based on the gate clocks output from the level shifter ([0033-0034], [0037-0038]), and to output the gate pulses to the plurality of gate lines (0033-0034); a power supply (180) configured to generate power required for operation of the display panel (0037-0038); a boost converter (420, Fig. 4) configured to supply an output voltage of a level higher than a level of an input voltage of the power generated from the power supply ([0064-0065], [0072]); and a discharging circuitry (185, which is inside power supply 180) connected to and disposed between the level shifter (130 include a level shifter, see ([0033-0034], [0037-0038)  and the boost converter (Vin include 420) to discharge charges remaining (i.e. residual charges)  (see illustration in Fig. 2, Fig. 12, and [0113]-0115]). 
 
 
 
 
Kernahan (US 20040095081) discloses boost converter ([0303]).
 
  Sayama (US 20080106557) discloses level shifter and boost circuit for display device (see Fig. 1, [0052-0054]).

Imajo (US 20010015709) discloses display device level shifter.

Kawasaki (US 5587683) discloses a display device with boost circuit.

However, the closest art of record singly or in combination fails to teach or suggest the limitations “a boost converter (310, Fig. 3) configured to supply an output voltage of a level higher (330, Fig. 3) than a level of an input voltage of the power generated from the power supply; a discharging circuitry (320, Fig. 3) connected to and disposed between the level shifter and the boost converter to discharge charges remaining in the level shifter to a ground when the display panel is powered off,
wherein the discharging circuitry includes:
a resistor connected to a connection point between the level shifter and the boost converter; and
a thin-film transistor having a drain terminal connected to the resistor and a source terminal connected to the ground, and
wherein, when the display panel is powered off, a discharging control signal is supplied to a gate terminal of the thin-film transistor such that the thin-film transistor is turned on, and thus a gate high voltage signal from the level shifter is discharged to the ground through the resistor, the drain terminal and the source terminal (see Applicant’s disclosure [0108-0112], Fig. 3)” with all other limitations as recited in claim 1. 

	Regarding claim 6:
	The closest art of record singly or in combination fails to teach or suggest the limitations “a boost converter configured to supply an output voltage of a level higher than a level of an input voltage of the power generated from the power supply; 
a discharging circuitry connected to and disposed between the gate driver and the boost converter to discharge charges remaining in the gate driver to a ground when the display panel is powered off,
wherein the discharging circuitry includes:
a resistor connected to a connection point between the level shifter and the boost converter; and
a thin-film transistor having a drain terminal connected to the resistor and a source terminal connected to the ground, and
wherein, when the display panel is powered off, a discharging control signal is supplied to a gate terminal of the thin-film transistor such that the thin-film transistor is turned on, and thus a gate high voltage signal from the level shifter is discharged to the ground through the resistor, the drain terminal and the source terminal (see Applicant’s disclosure [0108-0112], Fig. 3)” with all other limitations as recited in claim 6.

Regarding claim 10:

The closest art of record singly or in combination fails to teach or suggest the limitations “a buck converter (Vcc1, Vcc2, Fig. 2-3) configured to supply an output voltage of a level lower than a level of an input voltage of the power generated from the power supply; a discharging circuitry connected to and disposed between the buck converter and the data driver to discharge charges remaining in the data driver to a ground when the display panel is powered off,
wherein the discharging circuitry includes: 
a resistor connected to a connection point between the data driver and the buck converter; and 
a thin-film transistor having a drain terminal connected to the resistor and a source terminal connected to the ground, and
wherein, when the display panel is powered off, a discharging control signal is applied to a gate terminal of the thin-film transistor such that the thin-film transistor is turned on, and thus residual charges from the data driver are discharged to the ground through the resistor, the drain terminal, and the source terminal (see Applicant’s disclosure [0075-0076], [0108-0112])” with all other limitations as recited in claim 10.

Regarding claim 13:

The closest art of record singly or in combination fails to teach or suggest the limitations “a discharging circuitry connected to and disposed between the buck converter and the gamma voltage generator to discharge charges remaining in the data driver and the gamma voltage generator to a ground when the display panel is powered off,
wherein the discharging circuitry includes: 
a resistor connected to a connection point between the gamma voltage generator and the buck converter; and
a thin-film transistor having a drain terminal connected to the resistor and a source terminal connected to the ground, and
wherein, when the display panel is powered off, a discharging control signal is applied to a gate terminal of the thin-film transistor such that the thin-film transistor is turned on, and thus residual charges from the data driver and the gamma voltage generator are discharged to the ground through the resistor, the drain terminal, and the source terminal (see Applicant’s disclosure [0108-0112, Fig. 3])” with all other limitations as recite in claim 13.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692